Title: To James Madison from James Maury, 24 March 1803 (Abstract)
From: Maury, James
To: Madison, James


24 March 1803, Liverpool. Last wrote on 25 Feb., since which time “the alarm of war has occasioned a great press for Seamen.” Many Americans, probably confident of a continuation of the peace, do not have certificates of citizenship and are therefore in a position “which exposes them to impressment.” Writes to suggest the propriety of recommending that no American seamen leave home without the necessary documents to protect them from impressment.
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 1 p. Marked “duplicate.” In a clerk’s hand, signed by Maury. Docketed by Wagner as received 8 May. An extract printed in the National Intelligencer of 21 Dec. 1803 is dated 26 Mar. 1803.



   
   A full transcription of this document has been added to the digital edition.

